Case 19-17933 Doc1 Filed 06/11/19 Page 1 of 58

Fillin this information to identify your case:

 

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

 

| Case number (fk

 

 

    
   

   

 

; ): Chapter you are filing under. | 1 of 1 me

: Chapter 7 i a ao

| 4 Chapter 11 i rage ey | os

q of Chanter 13 US. BANKGUE to JO check if this is an
{ chapter 13 DISTRIG PF amended filing
Official Form 101 | tt 7ol $19 79
Voluntary Petition for Individuals Filing for Bankruptcy 42117

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debfor 1 and the other as Debtor 2. The
same person must be Debfor 7 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

/4. Your full name

: Write the name that ts on your
| govemment-issued picture CHENETTA

 

 

 

 

 

 

identification (for example, First name First name
: your driver's license or i
: passport). Middle name Middle name
Bring your picture FIELDS i
Last name

identification to your meeting

Last name i
' _with the trustee. :

Suffix (Sr., Jr., Hl, tH)

Suffix (Sr., Jr., I, 1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(ITIN)

All other names you CHENETTA
have used in the last 8 First name First name
years
include your married or Middle name Middle name
maiden names. ALLEN
Last name Last name
First name First name
Middle name Middle name
Last name Last name
. Only the last 4 digits of
your Social Security WK — xx-_ 3 20 3 5 ROO OE
number or federal OR OR
Individual Taxpayer
identification number 9x - mx = 9x - x -_

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1

 

 
 

Debtor 1

Case 19-17933 Doc 1

 

CHENETTA FIELDS

 

First Name

Middle Name

Last Name

Case number (i krawn)

Filed 06/11/19 Page 2 of 58

 

z

i
i
i

4. Any business names

About Debtor 1:

i | have not used any business names or EINs.

About Debtor 2 (Spouse Only in a Joint Case):

LJ | have not used any business names or EINs.

 

 

 

 

 

 

 

 

 

 

 

 

_ and Employer
. Identification Numbers
| (EIN) you have used in
: the last 8 years Business name Business name
Include trade names and
doing business as names Business name Business name
EN ENT
EIN EIN
5. Where you live if Debtor 2 lives at a different address:
503 STONEGATE BLVD
: Number Street Number Street
ELKTON MD 21921
City State ZIP Code City State ZIP Code
CECIL COUNTY
County County

 

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

 

Number Street Number Street
P.O. Box P.O. Box
City State ZIP Code City State ZIP Code
_6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

A Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

(J | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

() Over the last 180 days before filing this petition, |
have lived in this district longer than in any other
district.

(C} | have another reason. Explain.

(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official! Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
 

Debtor 1

Case 19-17933 Doc 1

First Name

CHENETTA FIELDS

Middle Name

Filed 06/11/19 Page 3 of 58

Case number (i known)
Last Name

Tell the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file W Chapter 7
under
L) Chapter 11
(] Chapter 12
(J Chapter 13
8. How you will pay the fee J 1 will pay the entire fee when | file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. If your attomey is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
C) I need to pay the fee in installments. If you choose this option, sign and attach the Application
for Individuals to Pay The Filing Fee in instaliments (Official Form 103A).
1 request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for J No
bankruptcy within the
last 8 years? Cl Yes. District When _ SSCs number
MM / DD/YYYY
District When Case number
MM / DD/YYYY
District When Case number
MM / DD/YYYY
10. Are any bankruptcy id No
cases pending or being
filed by a spouse who is QO) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
MM /DD/YYYY
11. Do you rent your LYNo. Go to line 12.
residence? td Yes. Has your landiord obtained an eviction judgment against you?

Official Form 101

id No. Go to line 12.

(J) Yes. Fill out /nitial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 

 
 

 

EEE I EEE EE Ee

Case 19-17933 Doc1 Filed 06/11/19 Page 4 of 58

Debtor 1 CHENETTA FIELDS Case number (known)

First Name Middle Name Last Name

 

 

Report About Any Businesses You Own as a Sole Proprietor

 

12, Are you a sole proprietor {@ No. Go to Part 4.
of any full- or part-time
business? CJ Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

ti :
; rorpora ion, partnership, or Number Strat

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

LJ Health Care Business (as defined in 11 U.S.C. § 101(27A))
UC Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
L} Stockbroker (as defined in 11 U.S.C. § 101(63A))

) Commodity Broker (as defined in 11 U.S.C. § 101(6))

LJ None of the above

18. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
i No. tam not filing under Chapier 11.
For a definition of smal/
business debtor, see LJ No. 1am filing under Chapter 11, but !am NOT a small business debtor according to the definition in
14 U.S.C. § 101(51D). the Bankruptcy Code.

L} Yes. tam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any No
property that poses or is
alleged to pose a threat (3 Yes. What is the hazard??
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

 

if immediate attention is needed, why is it needed?

 

 

Where is the property??
Number Street

 

 

 

City State ZIP Code

Official Form 101 Voiuntary Petition for Individuals Filing for Bankruptcy page 4

 
 

Case 19-17933 Doc 1

Debtor 1 CHENETTA FIELDS

First Name Middle Name

Last Name

 

Filed 06/11/19 Page 5 of 58

Case number (i krown)

ERE mxriain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The Jaw requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

7 | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CI I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CJ | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you te file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

LJ 1 am not required to receive a briefing about
credit counseling because of-

Q Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after |
reasonably tried to do so.

CI} Active duty. | am currentty on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for individuals Filing for

 

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

(} i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

(C t received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

CD i certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CJ 1 am not required to receive a briefing about
credit counseling because of:

QO incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

C) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

U Active duty. | am currently on active military
duty in a military combat zone.

 

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5
Case 19-17933 Doc1 Filed 06/11/19 Page6 of 58

Debtor 1 CHENETTA FIELDS Case number (f known),

First Name Middie Name Last Name

Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

CI No. Go to line 16b.
Yes. Go to line 17.

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

LI No. Go to line 16c.
UI Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under ;
Chapter 7? (2 No. 1am not filing under Chapter 7.

Do you estimate that after i Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and Wi No

 

ts. How many creditors do 4d 1-49
you estimate that you UI 50-99

 

 

owe? CJ 100-199
LJ} 200-999
19. How much do you §4 $0-$50,000
estimate your assets to LJ $50,001-$100,000
be worth? CQ) $100,001-$500,000
(3 $500,001-$1 miftion
20. How much do you 4 $0-$50,000
estimate your liabilities L) $50,001-$100,000
to be? LJ $100,001-$500,000

LJ $500,001-$1 million

sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13 of
title 11, United States Code. | understand the relief available under each chapter 7, and | choose to proceed under
Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attomey to heip me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a fatse statement, concealing property, or obtaining money or property by fraud in connection
with a banituptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

XC Yas captia hustdo x

 

Signature of Debtor 1 Signature of Debtor 2
Executed on OCo 1© 3Ol\Y Executed on

MM / DD /YYYY MM / DD /YYYY

 

 

 

Official Form 101 Voluntary Petition for individuats Filing for Bankruptcy page 6

 

 
 

 

Case 19-17933 Doc1 Filed 06/11/19 Page/7 of 58

Debtor 4 CHENETTA FIELDS Case number (i mows,

First Name Middie Name Last Name

 

 

 

 

 

For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you

bankruptcy without an should understand that many people find it extremely difficult to represent

attorney themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

If you are represented by

an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be

dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. |f you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or fying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the loca! rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

UL No

4 Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned?

LJ No

id Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
No

L} Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an
attomey may cause me to lose my rights or property if | do not property handle the case.

XCNagnngtts busy ho x

 

 

 

 

 

Signature of Debtor 1 Signature of Debtor 2
Date O& 1Q AVY Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone 410-920-0259 Contact phone
Cell phone 410-920-0259 Cell phone
Email address GFAVOR4@ YAHOO.COM Email address

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8
 

 

NN  _  __a_SCSSCi __T Le

Case 19-17933 Doc1 Filed 06/11/19 Page 8 of 58

Fill in this information to identify your case:

Debtor 4 CHENETTA FIELDS

First Name Middle Name

 

Debtor 2
(Spouse, ff filing) First Name Middie Name Last Name

United States Bankruptcy Court for the: DISTR ICT OF MARYLAND

Case number
iff known)

 

UL) Check if this is an
amended filing

 

 

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12/15

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

Summarize Your Assets

! Your assets
: Value of what you own

 

i 1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedtle A/B o.oo... ........cccccsssssesssessssessuesereessueeseseesessuesvussanessusssueessessauessusesessrsstesees s_____0.00
1b. Copy line 62, Total personal property, from Schedule A/B oo. .........0..cesccccccessccccessssesesscsesesuesesecneaccueueansececeesnssesnssesesesesee $ 12220.00
1c. Copy line 63, Total of all property on Schedule AB oe... cece eee ec eee eee een nena eee cece cece eeeeeceeeane nee aneeeeneeeees $ 12220.00
clewe Summarize Your Liabilities
Your liabilities

: Amount you owe
_ 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D............ $ ______— 9.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F) 0.00 :
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F «00.0... occ cece $I :

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ooo... eee eee +35 35403.92

 

 

 

 

 

Your total liabilities $ 35403.92
Summarize Your income and Expenses
_ 4. Schedule I: Your Income (Official Form 1061) 9357 90
Copy your combined monthly income from line 12 of Schecetle 1... .c.cccccccecccsccesescesesen seseenenceceseseceeeesscesese ese sensecensesenses “$_ ee
. 5. Schedule J: Your Expenses (Official Form 106J)
: Copy your monthly expenses from line 22c of Schedule J o.oo... ccccccecccssceecesecenecoceerecoscenenssecsecsesuesssestesesvsusenevseseneesetere $ ___- 2915.00

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical information page 1

 
 

 

 

Case 19-17933 Doc1 Filed06/11/19 Page 9 of 58
bebtor1  CHENETTA FIELDS Case number (ioe

 

 

First Name Middie Name Last Name

ities Answer These Questions for Administrative and Statistical Records

 

/ 6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

) No.
Yes

 

 

 

_ 7. What kind of debt do you have?

Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(J Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

 

_ 8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 2131.00

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F-

 

Total claim
From Part.4 on Schedule E/F; copy the following:

ga. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $. 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
Qd. Student loans. (Copy line 6f.) $ 6266.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) es
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through Of. $ 6266.00

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2

 
 

Case 19-17933 Doc1 Filed06/11/19 Page 10 of 58

Fill in this information to identify your case and this filing:

CHENETTA FIELDS

First Name Middle Name

Debtor 1

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number

 

 

 

 

 

Official Form 106A/B
Schedule A/B: Property

 

 

UJ Check if this is an
amended filing

12/15

in each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

ictemi Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

A No. Go to Part 2.

L] Yes. Where is the property?
What is the property? Check all that apply.

LJ Single-famity home
‘ Street address, if available, or other description O Duplex or mult-unit building
CJ Condominium or cooperative
C) Manufactured or mobile home
( Land
C) tnvestment property
LJ timeshare
UL} Other

 

 

City State ZIP Code

 

Who has an interest in the property? Check one.

UJ Debtor 1 only
County LC) Debtor 2 only
C) Debtor 1 and Debtor 2 only
(UJ At least one of the debtors and another

 

Type Numbers in Without Commas _

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D-:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LI Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

If you own or have more than one, list here:
What is the property? Check all that apply.
{J Single-family home

12 Street address, if available, or other description C1 Duplex or multi-unit building

CI Condominium or cooperative

(J Manufactured or mobile home

Q) Land

LJ investment property

(J Timeshare

C2 other

 

 

City State ZIP Code

 

Who has an interest in the property? Check one.

LD Debtor 1 only

LJ Debtor 2 only

LI} Debtor 1 and Debtor 2 only

U) at feast one of the debtors and another

 

County

Do not deduct secured claims or exemptions. Put
the amount of any sectired claims.on Schedule D:
Creditors Who. Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

LD check if this is community property
(see instructions)

Other information you wish to add about this item, such as focal

 

property identification number:

Official Form 106A/B Schedule A/B: Property

 

page 1

 
 

 

 

Case 19-17933 Doc1 Filed 06/11/19 Page 11 of 58

 

 

 

Debtor 1 CHENETTA FIELDS Case number (if krown)
First Name Middle Name Last Name
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put
Q Single-family home the amount of any secured claims on Schedule D:
1.3. Creditors Who Have Claims Secured by Property.

| Duplex or muitti-unit building
L) Condominium or cooperative

Street address, if available, or other description Fae ns ‘ ‘
Current value of the Current value of the

 

 

 

 

 

 

 

 

 

 

 

LQ Manufactured or mobile home entire property? Portion you own?
CJ tang $ $
C2 investment property
7 ; Describe the nature of your ownership
Ci State ZIP Code ha
ad ° 5 Timeshare interest (such as fee simple, tenancy by
Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
oo CJ Debtor 1 only
unty CD debtor 2 onty
O) Debtor 1 and Debtor 2 only CI Check if this is community property
(} At least one of the debtors and another (see instructions)
Other information you wish to add about this item, such as local
property identification number:
2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages '§ 0.00
you have attached for Part 1. Write that number here. ................-...:.-cccccesceeecceeceeeteesseseeceusccesseceeecesceaseenaauseaaes >
ieewae Describe Your Vehicles

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

No
L} Yes
3.1. Make: Who has an interest in the property? Check one. 9 ‘not deduct secured claims or exemptions. Put
C) Debtor 1 the amount of any secured claims on. Schedule D:
Model: r 1 only Creditors Who Have Claims Secured by Property.
LI Debtor 2 only :
Year: Current value ofthe Current value of the

Approximate mileage:

Other information:

 

 

 

 

If you own or have more than one, describe here:

32. Make:
Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

LJ Debtor 1 and Debtor 2 only
(.) At least one of the debtors and another

LI Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

L} Debtor 1 only

1) Debtor 2 only

(I Debtor 1 and Debtor 2 onty

L} At least one of the debtors and another

Ci Check if this is community property (see
instructions)

Schedule A/B: Property

 

entire property? portion you own?

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims. Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

page 2

 
 

 

Approximate mileage:

Other information:

 

 

 

 

3.4. Make:
Model:
Year:
Approximate mileage:
Other information:

 

 

 

 

 

(2 Debtor 1 and Debtor 2 only
LJ At least one of the debtors and another

CL) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

LY Debtor 4 only

CJ Debtor 2 only

C Debtor 1 and Debtor 2 only

(LD At least one of the debtors and another

U) Check if this is community property (see
instructions)

 

Do. not deduct secured claims or exemptions. Put
the amount of any secured. claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Debtor 1 CHENETTA FIEESS 19-17933 Doc1 Filed 06/1 19 f.age 12 of 58
33. Make: Who has an interest in the property? Check one.
Model: LI) Debtor 1 only
LJ Debtor 2 only
Year:

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exernptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

Wf No
L] Yes

4.1. Make:
Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2. Make:
Model:

Year:

 

 

 

 

Who has an interest in the property? Check one.
LJ Debtor 1 only

LJ Debtor 2 only

QD Debtor 1 and Debtor 2 only

CD At teast one of the debtors and anther

C) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
() Debtor 4 only

(3 Debtor 2 onty

(J Debtor 1 and Debtor 2 only

Do not deduct. secured. claims or exemptions. Put
the amount of any secured claims on. Schedule D-
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the |
entire property? portion you own?

Do.not deduct secured claims-or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the .

 

. a entire pro ? ition you own?
Other information: LI At teast one of the debtors and another property pe ye
() Check if this is community property (see § g
instructions)
5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages 0.00
you have attached for Part 2. Write that number here >

Official Form 106A/B

 

Schedule A/B: Property

ha

 

page 3

 

 
 

 

- 3 of 58
CHENETTA FEFBS 19-17933 Doc1 Filed06/11/19 Page130

Debtor 1 Case number (7 known),

 

First Name Middie Name Last Name

BRE vescrine Your Personal and Household Items

Do you own or have any legal or equitable interest in any of the following items?

 

Current value of the
portion you own?

 

 

 

 

 

 

 

 

Do not deduct secured claims
or exemptions.
6. Household goods and furnishings Type Numbers In Without Commas
Examples: Major appliances, fumiture, linens, china, kitchenware oe _
i Yes. Deseribe.......... BED, BEDDING, COOKING UTENSILS, COUCH, EATING UTENSILS,  § 800.00
PICTURE FRAMES, AND TOWELS : :
7. Electronics
Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games
LI No sn ernernnec sete ;
id Yes. Describe......... COMPUTER, PRINTER, SMARTPHONE, AND TV $ 300.00
8. Collectibles of value
Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
4 No a :
CI Yes. Describe.......... ¢ 0.00

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment: bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

 

 

 

 

 

 

 

 

 

4 No ;

CI Yes. Describe.......... i 0.00
10. Firearms

Examples: Pistols, rifies, shotguns, ammunition, and related equipment

4 No .

Q) Yes. Describe.......... § 0.00
11.Clothes

Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

LJ No : ‘

i Yes. Describe.......... ALL CLOTHES AND FOOTWEAR $ 1000.00
12. Jewelry

Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,

gold, silver
LY No .
id Yes. Describe......... BRACELET, EARRINGS, AND NECKLACE $ 500.00

 

 

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

Wd No
L) Yes. Describe.......

 

§ 0.00

 

14. Any other personal and household items you did not already list, including any health aids you did not list

 

 

 

 

 

 

 

i No
U) Yes. Give specific 5 0.00
information. ............. ——
15. Add the dollar value of ali of your entries from Part 3, including any entries for pages you have attached $ 2600.00
for Part 3. Write that mumber ere cece cceeeessccsssssnssessssetensconnceencnensnnesecesssa eseesssavasarssssitsessestuvessstisttasenieeststetescceseees >
Official Form 106A/B Schedule A/B: Property page 4

ea

 

 
 

 

 

Case 19-17933 Doc1 Filed 06/11/19 Page 14 of 58
betto1  CHENETTA FIELDS Case number uteewn

First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you own?
Do not deduct secured claims...
‘or exemptions. :
16.Cash _ Type Numbers in Without Commas _
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
L) No
VOS caeccessesssesssssseectssssesnnsenecunsseesessnessnessesunsnnnissanesinnsennsnessnsaneesnneasstnrantiseesseeee Cash: $ 20.00
17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.
i No
LD Ves.cccccceee Institution name:
17.2. Checking account: PNC BANK $ 0.00
17.3. Savings account: $
17.4. Savings account: $
17.5, Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

W No

i Institution or issuer name:

 

 

 

. 19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an LLC, partnership, and joint venture

 

 

Yi no Name of entity: % of ownership:
LL] Yes. Give specific %
information about
them... ee %
%

 

 

Official Form 106A/B Schedule A/B: Property page 5
 

 

19-17933 Doc1 Filed 06/11/19 Page 15 of 58
ower: CHENETTA FIELDS cave noe gee

Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments LISS ILLS
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

YW no

C) Yes. Give specific _ Issuer name:
information about
HREM. .oo.-ceeesccceceee $

 

 

 

, 21. Retirement or pension accounts
Examples: interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i No
UI Yes. List each
account separately. Type of account: Institution name:
401(«) or similar plan: $
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $
Additional account: $
22. Security deposits and prepayments

Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications

companies, or others

L2 No

VOS oo eeccteeees Institution name or individual:
Electric: $
Gas: $
Heating oil: $
Security deposi on rental unit: STONEGATE APARTMENTS $ 100.00
Prepaid rent: $
Telephone: $
Water: $
Rented furniture: $
Other: $

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
No
CD Yes. een Issuer name and description:
$
$

 

 

Official Form 106A/B Schedule A/B: Property page 6

 
 

CHENETTA FEEBS 19-17933 Doc1 Filed 06/11/19 Page 16 of 58

Debtor 1 Case number (i mown),

 

First Name Middie Name Last Name

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), S29A(b), and 529(b)(1).
No

DOS enna Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

 

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

 

 

No
Q) Yes. Give specific :
information about them....; $ 0.00

 

' 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: internet domain names, websites, proceeds from royalties and licensing agreements

 

Wi no
LI) Yes. Give specific :
information about them.... $ 0.00

 

 

. 27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

 

 

No
C) Yes. Give specific i
information about them... $0.00
Money or property owed to you? Current value of the
portion you own?
Do not deduct secured

claims or exemptions.

- 28.Tax refunds owed to you

WY No

LI Yes. Give specific information

 

 

' Federal:
about them, including whether | oe
you already filed the retums i | State:
and the tax years. 0... | i

i : Local:

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

L No

 

Ui Yes. Give specific information. ............. $5,000.00 OWED BY LOWELL T HAWKINS. IT IS
UNCOLLECTIBLE. Alimony: $
i Maintenance: $
Suppot: s___ 5000.00
Divorce settlement: $.
Property settlement: $

 

 

 

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
WU no

LJ Yes. Give specific information............... i
° .$ 0.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 

 

 
 

 

 

CHENETTA FEF 19-17933 Doc1 Filed 06/11/19 Page 17 of 58

Debtor 1 Case number (# known)

 

First Name. Middle Name LastName

31. Interests in insurance policies
Examples: Health, disability, or life insurance;health savings account (HSA);credit, homeowner's, or renter's insurance

W No

CJ Yes. Name the insurance company

. vw Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...

 

 

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

id No

U) Yes. Give specific information...............

 

 

| $ 0.00

 

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue

iJ No
UJ Yes. Describe each claim. «0...

 

 

$ 0.00

 

 

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

id No

CJ Yes. Describe each claim. ..............-.. ‘
s 0.00

 

 

 

35. Any financial assets you did not already list

i No
L) Yes. Give specific information............ | $ 0.00 |

}

 

 

 

_ 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here occ ccc cess eee necsceccceeeeeeeernueesroseseueesraneeneneveessesnessasessunessuesnanevansstsuees > $ 5120.00

 

 

 

 

<ueiee Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

37.Do you own or have any legal or equitable interest in any business-related property?
4 No. Go to Part 6.
C) Yes. Go to line 38.

Current value of the
portion you own?

 

 

 

 

Do not deduct secured claims
or exemptions. ‘
38. Accounts receivable or commissions you already earned
Q) No ned
C) Yes. Describe...
: Ss
39. Office equipment, furnishings, and supplies
Exampies: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices
CL} No .
C) Yes. Deseribe....... $

 

Official Form 106A/B Schedule A/B: Property page 8

 

 
 

 

 

- f 58
CHENETTA rieene 19 17933 Doc1 Filed 06/11/19 Page180

Debtor 1 Case number ( kown),

 

First Name Middle Name Last Name

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

(2 No
UL} Yes. Describe...

}
:

 

 

41. Inventory
L3 No
CJ Yes. Describe......!

 

 

 

42. Interests in partnerships or joint ventures

U) No

UI Yes. Describe...... Name of entity: % of ownership:
% $
%
% $

 

wn

43. Customer lists, mailing lists, or other compilations
) No
U0 Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
UO) No
UY Yes. Describe. ..... :

 

 
 

 

 

_ 44. Any business-related property you did not already list
LJ No
LI Yes. Give specific

 

information .........

 

 

 

FF fF HF Ff &

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for Pages you have attached $ 0
for Part 5. Write that number here see > TT

 

 

 

 

clea Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest in.
if you own or have an interest in farmiand, list it in Part 1.

 

46.Do you own or have any legat or equitable interest in any farm- or commercial fishing-related property?

if No. Go to Part 7.
L] Yes. Go to line 47.

 

Current value of the
portion you own?
Do not deduct secured claims
or exemptions.
47. Farm animals

Examples: Livestock, poultry, farm-raised fish

LJ No

OD Yes. j

 

Official Form 106A/B Schedule A/B: Property page 9

 

 
 

 

IE ee

CHENETTA ease 1 9-17933 Doc1 Filed 06/11/19 Page 19 of 58

Debtor 1 Case number (t known)
First Name Middle Name Last Name

48. Crops—either growing or harvested

 

 

 

 

 

 

Q) No : :
LI Yes. Give specific |
information............. i  §$
49.Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
LJ No
Ce r

 

50. Farm and fishing supplies, chemicals, and feed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(No
OY eS. nancnee co - oa
: §

51. Any farm- and commercial fishing-related property you did not already list

Q No ee pie nee tira fetesns mens nies: a ve a ven - ts vs .

LJ Yes. Give specific /

information. ............ . g

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00

for Part 6. Write that number Were 0c eccsescesceseetscessensssnssneneesntnnnnvestvastvsestsisvsevitbseeisttesttitt ee >

EESAR veccrine All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?

Examples: Season tickets, country club membership

i No ”

C} Yes. Give specific

information. ............. $
$
54. Add the dollar value of all of your entries from Part 7. Write that number here > $ 0
List the Totals of Each Part of this Form
55.Part 1: Total real estate, HiMe 2. cnccceece seen sntttnvitsvnnennnevsts tpt > $s 0.00
56. Part 2: Total vehicles, line 5 $ 0.00
57.Part 3: Total personal and household items, line 15 $ 2600.00
58. Part 4: Total financial assets, line 36 $ 5120.00
59. Part 5: Total business-related property, line 45 $ 0
60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61.Part 7: Total other property not listed, line 54 +$ 0
62. Total personal property. Add lines 56 through 61. ....................  $ 7720.00 Copy personal property total > + 7720.00
63. Total of all property on Schedule AJB. Add line 55 + lin@ 62.0.0... ccccccccscssssscc-csssesscstsetteteeteeeeeeee $ 7720.00
Official Form 106A/B Schedule A/B: Property page 10

DC 6 EEO ee

 

 
 

 

Case 19-17933 Doc1 Filed06/11/19 Page 20 of 58

Fill in this information to identify your case:

Debtor 1 CHENETTA FIELDS

First Name Middle Name

Debtor 2
{Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: D ISTR ICT OF M A RYLAN D

Case number LJ Check if this is an
(if known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt o4ng

Be as complete and accurate as possible. If two married people are filing together, both are equally tesponsible for supplying correct information.

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
wouid be limited to the applicable statutory amount.

Identify the Property You Claim as Exempt

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

iA You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
L) You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption

 

 

 

 

Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption.
Schedule A/B
Brief a HOUSEHOLD GooDs $ 20000 As 800.00 Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(é
description: ooo
Line from (2) 100% of fair market value, up to

any applicable statutory limit

 

Schedule A/B: 6

 

 

 

 

 

 

 

 

Brief Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(«
description: ELECTRONICS $ 300.00 W¢ 300.00
Line from 7 L} 100% of fair market value, upto — Md. Code Ann., [Cts. & Jud. Proc.} § 14-504 (b)(
Schedule A/B- any applicable statutory limit
Brief Md. Code Ann., {Cis. & Jud. Proc. § 11-504 (b}(£
description: CLOTHES $ 1000.00 Wg 1000.00

; U) 100% of fair market value, up to Md. Code Ann., [Gts. & Jud. Pron] § 11-504 (h(1
Line from Md. Code Ann., (Cts. & Jud. Proc.) § 11-504 (A

any applicable statutory limit

 

Schedule A/B: 1)

3. Are you claiming a homestead exemption of more than $170,350?
(Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

W no
LI Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

L) No
QO) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 6

 

 
 

NN

Filed 06/11/19 Page 21 of 58

Case number (# mown)

Case 19-17933 Doc 1
CHENETTA FIELDS

First Name Middle Name

Debtor 1

 

Last Name

 

Additional Page

Brief description of the property and line
on Schedule A/S that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:
Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Official Form 106C

JEWELRY

12

 

CASH

 

16

CITIZENS FINANCIAL GROUP

17

PNC BANK

17

 

STONEGATE APARTMENTS

22

CHILD SUPPORT

29

 

Current value of the
portion you own

Amount of the exemption you claim

Check only one bex for each exemption

 

Cd 100% of fair market value, up to
any applicable statutory limit

 

C3 100% of fair market value, up to
any applicable statutory limit

 

C) 100% of fair market value, up to
any applicable statutory limit

 

L) 100% of fair market value, up to
any applicable statutory limit

 

(C2 100% of fair market value, up to
any applicable statutory limit

 

LI 100% of fair market value, up to

 

Q) 100% of fair market value, up to

 

CI 100% of fair market value, up to

 

C) 100% of fair market value, up to

 

LJ 100% of fair market value, up to

 

LJ 100% of fair market value, up to

Copy the value from
Schedule A/B
$ 500.00 if $ 500.00
$ 20.00 ids 20.00
$ 9.00 a $ 0.00
$ 0.00 y $ 0.00
$ 100.00 ww $ 100.00
$ 5000.00 wf $ 5000.00

any applicable statutory limit
$ Lig

any applicable statutory limit
$ Os

any applicable statutory limit
$ Us

any applicable statutory limit
$ Os

any applicable statutory limit
$ Os

any applicable statutory limit
$ Us

 

CI 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt

EE Le eee

 

Specific laws that allow exemption

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b)(E

Md. Code Ann., (Cts. & Jud. Proc.} § 11-504 (1

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (b}(é

Md. Code Ann., [Cts. & Jud. Proc.j § 11-504 (b)(é

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (AY(1

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (by(E

Md. Code Ann., (Cts. & Jud. Proc.] § 11-504 (A(t

Md. Code Ann., (Cts. & Jud. Proc.] § 11-504 (b)(£

Md. Code Ann., [Cts. & Jud. Proc.] § 11-504 (f)(1

Md. Code Ann., [Cts. & Jud. Proc] § 11-504 (b)(E

page 2

 
 

T_T ee

Case 19-17933 Doc1 Filed 06/11/19 Page 22 of 58

Fill in this information to identify your case:

CHENETTA FIELDS

First Name

Debtor 1
Middie Name

Debtor 2
(Spouse, if filing) First Name

 

Middie Name Last Name

United States Bankruptcy Court for the: DISTR ICT OF MARYLAND

Case number
(tf known)

 

LJ Check if this is an

 

 

amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

12/15

1. Do any creditors have claims secured by your property?
ff No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
(2 Yes. Fill in all of the information below.

 

 

EEE ise All Secured Claims

 

 

 

 

 

AR

  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CoumnA = Colum B——s—~*«~Motamin
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim Value of collateral Unsecured —
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do notdeduct the that supports this portion —
As much as possible, list the claims in alphabetical order according to the creditor's name. valueofcoliateral, clam = sg any :
[ 2.1] Describe the property that secures the claim: $ $ $
Creditors Name
Number Street
As of the date you file, the claim is: Check all that apply. :
C2) Untiquidated i
City State “ZIP Code CQ) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
LY Debtor 1 onty C1 An agreement you made (such as morigage or secured
U1 Debtor 2 only car loan)
OQ) Debtor 1 and Debtor 2 only UJ Statutory lien (such as tax lien, mechanic's lien) :
LJ At least one of the debtors and another CJ Judgment lien from a lawsuit
C2 Other (including a right to offset)
C) Check if this claim relates to a :
community debt
Date debt was incurred Last4 digits ofaccount number :
22 Describe the property that secures the claim: $. $ $
Creditors Name | :
: | |
Number Street { ' :
As of the date you file, the claim is: Check all that apply. i
Q Contingent
(2) Uniiquidated
i City State ZIP Code (2 disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
C1 Debtor 1 only (J An agreement you made (such as mortgage or secured
C Debtor 2 only car loan)
2 Debtor 1 and Debtor 2 only CJ Statutory fien (such as tax lien, mechanic’s lien)
(J Atleast one of the debtors and another (CI Judgment lien from a tawsuit
C1 Other (including a right to offset) :
C1 Check if this claim relates to a
community debt |
Date debt was incurred Last 4 digits of accountnumber ‘
Add the dollar value of your entries in Column A on this page. Write that number here: BO
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1

 

 

 
 

 

19 Page 23 of 58

 
  

Fill in this information to identify your case:

CHENETTA FIELDS

Farst Name

 
    

Debtor 1

 

 

Middle Name

      
 

Debtor 2
(Spouse, if filing) First Name Last Name

United States Bankruptcy Court forthe: DISTRICT OF MARYLAND

Case number
(if known)

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

 

   

Middle Name

    
 

LJ Check if this is an
amended filing

 
 

 

 
 

 

 

12/15

 

List All of Your PRIORITY Unsecured Claims

 

 

1. Do any creditors have priority unsecured claims against you?

id No. Go to Part 2.
LJ) Yes.

, 2... List all of your priority unsecured claims. If a-creditor has more than one
i each claim listed, identify. what type of claim itis: Ifa claim-has both priority
nonpriority amounts. As much as possible: list the claims in alphabetical o
unsecured claims, fill out the -Continuation Page of Part 1. if more than‘on

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

 

 

 

 

 

 

 

 

priority unsecured claim, list the creditor separately for each claim. For
and nonpriority amounts, list that claim here and show both priority‘and
der according to the creditor’s name. If you have more than two priority
creditor holds a particular claim, list the other creditors in Part: 3:

 

 

 

 

 

 

 

 

Totalclaim Priority Nonpriority _
q 2 amount... amount :
2.1
Last 4 digits of account number _ $ $ $.
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
City State ZIP Code OF Contingent
. > (1 unliquidated
Who incurred the debt? Check one. OO pisputea
C2 Debtor 1 onty Dispul
(2 Debtor 2 only Type of PRIORITY unsecured claim:
Fy ror and Debtor 2 only a Domestic support obligations
At least one of the debtors and another (2 Taxes and certain other debts you owe the government
C] Cheek if this claim is for a community debt (2 Claims for death or personal injury while you were
is the claim subject to offset? intoxicated
CJ No C2 other. Specify
O) Yes
b2 | Last 4 digits of account number $ $ $
3 Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
QO Contingent
City State _ZIP Code CI Unliquidated
Who incurred the debt? Check one. C2 Disputed
U1 Debtor 1 only Type of PRIORITY unsecured claim:
Q) Debtor 2 only oO . it obliati
C2 Debtor 4 and Debtor 2 only O Domestic support obligations
Oat: t one of the debtors and anolt o Taxes and certain other debts you owe the government
O) Check if this claim is for a community debt rials for death orpe’ | injury while you were
Is the claim subject to offset? CJ Other. Specify
QO) No
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 1

 

 

EEE EE Od OL Oe

 

 
 

 

Debtor 4 CHENETTA FIEAMS19-17933 Doc 1 Filed 06/11/19. Page 24 of 58

First Name Middie Name. Last Name

eee All of Your NONPRIORITY Unsecured Claims

_ 3. Do any creditors have nonpriority unsecured claims against you?

 

 

 

 

C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.

lid Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. Ifa creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For-each:claim listed, identify what type of claim it is. Do ‘not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.{f you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

 

 

 

 

 

Total claim

 

 

 

 

ks | ASHRO Last 4 digits of account number 2483 | 505.00
Nonpriority Creditors Name $$ VV9.VU
3650 MILWAUKEE ST When was the debt incurred? 08/19/201 6 i
Number Street
MADISON wi 53714
City State ZIP Code As of the date you file, the claim is: Check all that apply.
O Contingent
Who incurred the debt? Check one. OU Unliquidated
14 Debtor 1 only () Disputed
Q) Debtor 2 only
C1 Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
C) At east one of the debtors and another CI Student toans
U1 Check if this claim is for a community debt Q Obligations arising out of a separation agreement or divorce
that you did not report as priority claims
Is the claim subject to offset? (0 Debts to pension or profit-sharing plans, and other similar debts
4 No @ other. Specity CREDIT CARD
C} Yes i
2_| avacaeorr Last 4 digits of account number UNKNOWN _ s___659.96

 

Nonpriority Creditors Name

 

 

9815 SOUTH MONROE STREET

Number Street

SANDY UT 84070
City State ZIP Code

Who incurred the debt? Check one.

i Debtor 1 only

U2 Debtor 2 only

UO Debtor 1 and Debtor 2 only

(2 At least one of the debtors and another

U Check if this claim is for a community debt

Is the claim subject to offset?

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

OQ Contingent
(J Unliquidatea
CJ Disputed

Type of NONPRIORITY unsecured claim:

QO) Student loans

QO Obligations atising out of a separation agreement or divorce
that you did not report as priority claims

UO) Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

 

: i No @ other. Specity CHAIR
i OC) Yes
t? CAPITAL ONE Last 4 digits of account number 5144 534.00 i
: Nonpriority Creditor's Name § = :
When was the debt incurred? 03/25/2009 :
11013 W BROAD ST :
Number Street
GLEN ALLEN vA 23060 As of the date you file, the claim is: Check al! that
Gy Sais FP SO you . im is: apply.

Who incurred the debt? Check one.

bff Debtor 1 only

(2 Debtor 2 onty

CJ Debtor 1 and Debtor 2 only

(CD At teast one of the debtors and another

C) Check if this claim is for a community debt

{'s the claim subject to offset?
No
QO Yes

Official Form 106E/F

 

 

QO Contingent
(2 Unliquidatea
O pdisputea

Type of NONPRIORITY unsecured claim:

(2 Student loans

Q Obligations arising out of a separation agreement ar divorce
that you did noi report as priority claims

(3 Debts to pension or profit-sharing plans, and other similar debts

iW Other. Specify CREDIT CARD

Schedule E/F: Creditors Who Have Unsecured Claims page 3

 
 

Debtor 1 CHENETTA RJBs9S19-17933 Doc 1

 

First Name Middle Name Last Name

para: NONPRIORITY Unsecured Claims — Continuation Page

 

 

Filed 06/11/19 cap AGE,29 OF 58

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth: : Tota cla
4a
CONDOR SECURITIZATION TRUST Last 4 digits of account number UNKNOWN _ $ 9420.53:
Nonpriority Creditors Name i
P.O BOX 503430 When was the debt incurred? 201 5
Number Steet As of the date you file, the claim is: Check all that
SAN DIEGO CA 90150 o ‘e you file, claim is: Check al apply.
City State ZIP Code (2 Contingent
U2 Unliquidated
Who incurred the debt? Check one. CO Disputed
44 Debtor 1 only
C1) Debtor 2 only Type of NONPRIORITY unsecured claim:
(1 Debtor 1 and Debtor 2 only O) student loans
U1 At least one of the debiors and another QO Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as priority claims
C2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W@ Other. Specify AUTOMOBILE
a No
QO Yes
45
CREDIT COLLECTION SERVICES Last 4 digits of account number 6559 $101.00:
Nonpriority Creditors Name
When was the debt incurred? 09/06/ 201 7
2 WELLS AVE ll —
Number Street -
NEWTON MA a2ase As of the date you file, the claim is: Check ail that apply.
City State ZIP Code Q Contingent
CF Unliquidated
Who incurred the debt? Check one. OD Disputed
44 Debtor 1 only
C Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only (2 student loans
CJ At least one of the debtors and another U2 Obiigati ns arising out of a ion ag nt or divorce that
C) Cheek if this claim is for a community debt you did not report as priority claims
CJ Debts to Pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. specify COLLECTION
4 No
C2) Yes
[4s | ¢_ 8358.00,
CREDITACPT Last 4 digits of account number 1318 | To
Nonpriority Creditors Name
25505 W 12 MILE RD When was the debt incurred? 11/28/201 5
Number Street Sen tee
SOUTHFIELD MI 49034 As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q) Contingent
CI Uniiquidated
Who incurred the debt? Check one. go Disputed
44 Debtor 4 only
CJ Debtor 2 only Type of NONPRIORITY unsecured claim:
C] Debtor 1 and Debtor 2 only O student |
Cl} At least one of the deblors and another QO Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as priority claims —
Debts to pension or profit-sharing plans plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify AUTOMOBILE
A no
CI ves
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
 

Debtor 1

CHENETTA RIEW92@819-17933 Doc 1

 

First Name fiddle Name Last Name

 

 

Filed 06/11/19, Page, 26 of 58

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim :
47
DEPARTMENT OF EDUCATION - NELNET Last 4 digits of account number 4136 ¢ 1882.00
Nonpriority Creditor’s Name . 4 | 1 { /2) :
3015 S PARKER RD SUITE 400 When was the debt incurred? 0. 013
Number eet As of the date you file, the claim is: Check ail that
AURORA co goo1d o ‘e you file, the claim is: apply.
City State ZIP Code OQ) Contingent
(unliquidated
Who incurred the debt? Check one. oO Disputed
44 Debtor 1 only
C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only student |
CI At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
OQ Check if this claim is for a community debt you did not report as priority claims -
(2 Debts to pension or profit-sharing plans, and other similar debts
ts the claim subject to offset? OQ) other. Specify
Ui no
CQ Yes
48
DEPARTMENT OF EDUCATION - NELNET Last 4 digits of account number 4236 ¢_ 4384.00
Nonpriority Creditors Name
When was the debt incurred? 04/11/2013
3015 S PARKER RD SUITE 400 a
Number Street ee
AURORA co 0014 As of the date you file, the claim is: Check ail thal apply.
City State ZIP Code U2 Contingent
Q Unliquidated
Who incurred the debt? Check one. Oo Disputed
44 Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only 4 Student loans
U1 At least one of the debtors and another oO Obligations arising out of a separation agreement or divorce that
QO Check if this claim is for a community debt you did not report as priority claims -
LI Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
A No
CQ) Yes
Lo | _ UNKNowN' => $683.36
DRESS BARN/CAPITOL ONE Last 4 digits of account number VNKAINOWN _ :
Nonpriority Creditor’s Name
PO BOX 30258 When was the debt incurred? 2017
Number Street -
SALT LAKE CITY UT 84130-0258 As of the date you file, the claim is: Check all that apply.
City State ZIP Code QO Contingent
CI Untiquidated
Who incurred the debt? Check one. Q Disputed
44 Debtor 4 only :
CD Debtor 2 onty Type of NONPRIORITY unsecured claim: '
(1 Debtor 1 and Debtor 2 only CO student loans i
C1 At least one of the debtors and another ie Obligations arising out of a separation agreement or divorce that
CI Check if this claim is for a community debt you did not report as priority claims _. :
U2 Debis to pension or profit-sharing plans, and other similar debts :
Is the claim subject to offset? 4 other. specity CREDIT CARD
4 No
(3 Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
 

Debtor 1 CHENETTA RIEIS819-17933 Doc 1

 

first Name Middle Name LastName

ror 2: NONPRIORITY Unsecured Claims — Continuation Page

 

Filed 06/11/19. Page. 27 of 58

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

  

Ce
QE

 

Total claim

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.10 :
ESPECIALLY YOURS/PAULA YOUNG/KEYSTONE LAW LLC Last 4 digits of account number -UNKNOWN— 3 124.96.
Nonpnority Creditor's Name :

: > :
2006 SWEDE ROAD When was the debt incurred? 201 7
Number Street
wm As of the date you file, the claim is: Check ali that apply.
NORRISTOWN PA 19401
City State ZIP Code CI Contingent
(2 Unliquidatea
Who incurred the debt? Check one. oO Disputed
44 Debior 4 only
C] Debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only (2 Student loans
CI At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
1 Check if this claim is for a community debt you did not report as priority claims
y | Debts to pension or profit-sharing plans, and other similar debts
is the claim subject to offset? §@ Otter. Specify CREDIT CARD
: Wi No
C) ves ak

4.11 Q \ “& :
EXPRESS CARE OF BEL AIR Last 4 digits of account number UNKNOWN _ s 135.00 :
Nonpriority Creditors Name ;

When was the debt incurred? 2017
1505 EAST CHURCHVILLE ROAD
Number Street wo
BEL AIR MD o1014 As of the date you file, the claim is: Check ail that apply.
City State ZIP Code QO Contingent
(2 unliquidated
Who incurred the debt? Check one. Q Disputed
44 Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only OQ) student loans
(CD At least one of the debtors and another OQ obiations ising out of a fion ag nt or divorce that
(J Check if this claim is for a community debt you did not ‘ as priority claims .
OQ) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wi otner. specify MEDICAL
i No
Q) Yes

4.12 3 $ 756 . 00 ;
JEFFERSON CAPITAL SYSTEMS, LLC Last 4 digits of account number 5003 :
Nonpriority Creditor's Name
P.O. BOX 772813 When was the debt incurred? 06/26/201 8
Number Street wee
CHICAGO iL 60677-2813 As of the date you file, the claim is: Check aif that apply.

City State ZIP Code C1 Contingent
U2 Untquidated
Who incurred the debt? Check one. oO Disputed
4A Debior 1 only
U Debtor 2 only Type of NONPRIORITY unsecured claim:
4 Debtor 1 and Debtor 2 only 2 student loans
At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims .
Q Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify COLLECTION
A no
O) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 

 

 

 

 
 

Debtor 1 CHENETTA RURIS8819-17933 Doc 1

 

First Name Middie Name Last Name

 

 

Filed 06/11/19, Page 28 of 58

 

 

a «-- NONPRIORITY Unsecured Claims — Continuation Page

. After listing any entries on this page; number them beginning with 4.4, followed by 4.5, and So forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.13 |
KOHLS/CAPONE Last 4 digits of account number 3526 | $ 584.00
Nonpriority Creditors Name ; 06 /06 /201 6 i
PO BOX 3115 When was the debt incurred?

Numbe: Street
unver As of the date you file, the claim is: Check all that apply.
MILWAUKEE wi 53201
City State ZIP Code QQ) Contingent
UO uniiquidatea
Who incurred the debt? Check one. oO Disputed
44 Debtor 1 only
CF Debtor 2 only Type of NONPRIORITY unsecured claim:
LE Dettor # and Debtor 2 ony 2 Student loans
At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims
CQ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? \@ Other. specify CREDIT CARD
a No
QC) Yes

4.14
LOANATLAST.COM Last 4 digits of account number UNKNOWN _ $500.00
Nonpriority Creditors Name

When was the debt incurred? 201 8
PO BOX 1193
Number Street en tee
LAC DU FLAMBEAU wi As of the date you file, the claim is: Check all that apply.
City State ZIP Code O} Contingent
Q unliquidated
Who incurred the debt? Check one. Oo Disputed

4d Debtor 1 only

CO) Debtor 2 only

CI Debior 1 and Debtor 2 only

I) At feast one of the debtors and another

C] Check if this claim is for a community debt

Type of NONPRIORITY unsecured claim:

C2 Student loans

Q Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

U) Debts to pension or profit-sharing plans, and other similar debts

 

 

 

 

 

Is the claim subject to offset? WZ other. specity PAYDAY LOAN
4 No
C) Yes :
SAI}
4.15 - CUNT (NOWN $ 525.46
MASON SHOE COMPANY/RMCB Last 4 digits of account number UINKIN AVN —
Nonpriority Creditors Name
P O BOX 1235 When was the debt incurred? 201 6
Number Street .
ELMSFORD NY 10523 As of the date you file, the claim is: Check ali that apply.
City State ZIP Code L) Contingent
2 Unliquidated
Who incurred the debt? Check one. C1 disputes
44 Debtor 1 only
LJ Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 1 and Debtor 2 only 0 student
O At teast one of the debtors and another Q Obligations arising out of a ion ag nt or divorce that
you did not report as priority claims

O Check if this claim is for a community debt
Is the claim subject to offset?

a No
C) Yes

Official Form 106E/F

 

 

(2 Debts to pension or profit-sharing plans, and other similar debts
V4 Other. Specity MERCHANDISE PURCHASE

Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
 

Debtor 1 CHENETTA RIEAS8819-17933 Doc 1

 

 

Filed 06/11/19. Page 29 of 58

 

First Name Middle Name Last Name

es «- NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

Total claim _

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

4.16 . 1536
MERRICK BK Last 4 digits of account number 1990 $ Pi 25.00:
Nonpriority Creditors Name | 7, 1 7 /2 1 i
10705 S JORDAN GATEWAY SUITE 200 When was the debt incurred? 977/20 6
Number As of the dat. file, the claim is: Check all that
SOUTH JORDAN ut o fe you file, claim is: al apply.

City State ZIP Code (3 Contingent
U1) Untiquidated
Who incurred the debt? Check one. QO Disputed
44 Debtor 1 only
C} Debtor 2 only Type of NONPRIORITY unsecured claim:
1 Debtor 1 and Debtor 2 only Ch student loans
C1 At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O) Cheek if this claim is for a community debt you did not report as priority claims -
QO} Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? ¥@ Other. Specify CREDIT CARD
4 No
C) Yes

4A7 ;
MIDLAND CREDIT MANAGEMENT Last 4 digits of account number 7169 ¢_ 1017.00
Nonpriority Creditors Name '

When was the debt incurred? 04/26/2018
P.O. BOX 939069 a
Number Street eae
SAN DIEGO cA 92198 As of the date you file, the claim is: Check ail that apply.
City ‘State ZIP Code ( Contingent
Q Unliquidated
Who incurred the debt? Check one. Q Disputed
44 Debtor 1 only
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
() Debtor 1 and Debtor 2 only student loans
C1 At least one of the debtors and another QO Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not f as priority claims .
Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? 4 Other. Specify COLLECTION
a No
C} Yes

ag ~ UNKNOWN s 101.65
NATIONWIDE/CCS Last 4 digits of account number VINAINQGWIN _ :
Nonpriority Creditors Name
725 CANTON STREET When was the debt incurred? 201 6
Number Street -

NORWOOD MA aoe? As of the date you file, the claim is: Check all that apply.
City State ZIP Code {3 Contingent
C1 Unfiquidatea
: Who incurred the debt? Check one. C1 Disputed
: 44 Debtor 1 only
‘ C) Debtor 2 only Type of NONPRIORITY unsecured claim:
CD Debtor 1 and Debtor 2 only 2 student |
CJ At least one of the debtors and another oO Obligations arising out of a ion ag nt or divorce that
(1 Check if this claim is for a community debt you did not report as priority claims
) Debts to pension or profit-sharing , and other similar debts
Is the claim subject to offset? 4 other. Specify CAR INSURANCE :
4 No ;
C) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 

 
 

Debtor 1 CHENETTA RIkA#519-17933 Doc 1

 

First Name Middie Name Last Name.

a «-- NONPRIORITY Unsecured Claims — Continuation Page

 

 

Filed 06/11/19... Page 30 of 58

 

 

After listing any entries on this Page, number them beginning with 4.4, followed by 4.5, and.so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.19 6 5 Ow?
OPEN MRI OF ELKTON/ PROCO Last 4 digits of account number “UNKNOWN _
Nonpriority Creditor’s Name
Whe i ?
P O BOX 2462 n was the debt incurred? 2017
Number Street ee
ASHTON PA 19014-0462 As of the date you file, the claim is: Check all that apply.
City State ZIP Code C2 Contingent
LD Untiquidated
Who incurred the debt? Check one. u Disputed
44 Debtor 1 only
CQ) Debtor 2 only Type of NONPRIORITY unsecured claim:
CU] Debtor 1 and Debtor 2 only CO Student loans
U1 At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that
1 Check if this claim is for a community debt you did not report ast y claims —
(3 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? i@ Other. Specify MEDICAL
a No
C2 Yes
4.20
PORTFOLIO RECOVERY ASSOCIATES, LLC Last 4 digits of account number 5206 $ 5356.00
Nonpriority Creditor’s Narne :
When was the debt incurred? 07/1 2/2018
120 CORPORATE BLVD ee
Number Street oe
NORFOLK VA As of the date you file, the claim is: Check ail that apply.
City State ZIP Code ) Contingent
a Unliquidated
Who incurred the debt? Check one. O Disputed
44 Debtor 1 only
OQ) Debior 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only 2 student loans
CI At least one of the debtors and another ) Obligations arising out of a separation agreement or divorce that
C] Check if this claim is for a community debt you did not f as priority claims |
C2 Debts io pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. specify COLLECTION
Ai No
C2 Yes
421 1578.84.
| . $_ 140.0%.
PROGRESSIVE LEASING LLC Last 4 digits of account number UNKNOWN _ :
Nonpriority Creditors Name
256 W. DATA DRIVE When was the debt incurred? 2017
Number Street -
DRAPER DRIVE ur s4o20 As of the date you file, the claim is: Check all that apply.
City State ZIP Code LY Contingent
CI Untiquidated
Who incurred the debt? Check one. oO Disputed
44 Debtor 1 onty
L) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only  stugentt
C1 At least one of the debtors and another Cj Obligations arising out of a separation agreement or divorce that
ean: _ . did not report as priority claims
Q) Check if this ct is for a community debt you
ans claim ts for a community (1 Debts to pension or profit-sharing , and other similar debts
Is the claim subject to offset? 4 other. Specity FURNITURE
a No
CO) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 
 

Debtor 1

CHENETTA Plkiss19-17933 Doc 1

 

First Name Middle Name Last Name

 

 

Filed 06/11/19, Page 31 of 58

 

Your NONPRIORITY Unsecured Claims — Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.22
STONEBERRY/PROFESSIONAL RECOVERY CONSULTANTS Last 4 digits of account number UNKNOWN _ 3 44.91
Nonpnority Creditor's Name
2700 MERIDIAN PARKWAY When was the debt incurred? 2017
Number Street As of the date you file, the claim is: Check all that apply
DURHAM NG oma o fe you Tile, Claim Is: al .

City State ZIP Code CJ Contingent
{} Untiquidated
Who incurred the debt? Check one. Oo Disputed
44 Debtor 4 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
(2 Debtor 1 and Debtor 2 only CO Student loans
C1 At least one of the debtors and another (C2 Obligations arising out of a separation agreement or divorce that
1 Check if this claim is for a community debt you did not report as priority claims
8 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? i Other. Specify MERCHANDISE
a No
QC) Yes
4.23
SYNCB/WALMAR Last 4 digits of account number 5088 _ __ + 188.00
Nonpriority Creditors Name i
When was the debt incurred? 09/18/2016
PO BOX 965024 jg GGG
Number Street se
ORLANDO RL 30806 As of the date you file, the claim is: Check all that apply.
City State ZIP Code (2 Contingent
QO Unliquidated
Who incurred the debt? Check one. oO Disputed
44 Debtor 1 only
() Debtor 2 only Type of NONPRIORITY unsecured claim:
CJ Debtor 1 and Debtor 2 only (2 student loans
(2 At teast one of the debtors and another . C2 obtgati 1g arising out of a ion ag} nt or divorce that
U) Check if this claim is for a community debt you did not report as priority claims -
L) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? i other. specify CREDIT CARD
a No
UL) Yes :
424 a UNKNOWN $821.85
VERIZON WIRELESS/PINNACLE GREDIT SERVICES Last 4 digits of account number VUINININUAWIN
Nonpriority Creditor’s Name . 2 1 3
50 W.LIBERTY STREET When was the debt incurred? 0
Number Street ee
RENO CA 49501 As of the date you file, the claim is: Check all that apply.
City State ZIP Code U2 Contingent
(2 Untiquidated :
Who incurred the debt? Check one. Qo Disputed :
(4 Debtor 1 only :
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
U Debtor 1 and Debtor 2 only 2 Student & :
C1 At least one of the debtors and another O Obligations arising out of a separation agreement or divorce that :
Check if this claim is for a community debt you did not report as priority claims _ :
(3 Debts to pension or profit-sharing plans, and other simiiar debts :
Is the claim subject to offset? Wa Other. Specity CELLULAR PHONES
4 No
QO) Yes
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 4

 

 
 

Debtor 1

CHENETTA RIERDS19-17933 Doc 1

 

 

Filed 06/11/19,,.Page 32 of 58

 

First Name

Middle Name

Last Name

 

FRed 1+ others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
‘ example, if a collection agency is trying to collect from you for a debt you owe fo someone else, list the original creditor in Parts 1 or

2, then list the collection agency here. Similarly,
additional creditors here. If you do not have

 

 

 

 

if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

On which entry in Part 1 or Part 2 did you list the original creditor?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name
Line of (Check one): OF Part 1: Creditors with Priority Unsecured Claims
Number Street (] Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number_—
ont State 2'P Code ws
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street CJ Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber—
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): O Part 1: Creditors with Priority Unsecured Claims
Number Steet () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
amy. _ State RIP Code “ sommes a a vt
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OI Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number_—
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one). U2 Part 1: Creditors with Priority Unsecured Claims
Number Street () Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of accountnumber_
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims
Number Street C} Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number
City State ZIP Code
. On which entry in Part 1 or Part 2 did you list the original creditor?
me
Line of (Check one): U2 Part 1: Creditors with Priority Unsecured Claims
Numbe Street
" QO) Part 2: Creditors with Nonpriority Unsecured
Claims
Ghy Saw ZIP Code Last 4 digits ofaccount number
Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page 13

a a

 

 
 

Debtor 4 CHENETTA Fizap619-17933 Doc1 Filed 06/11/19, Page 33 of 58

 

First Name Middle Name Last Name

 

 

 

 

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.

Add the amounts for each type of unsecured claim.

‘Total claims 6a. Domestic support obligations

_ from Part 1 6b. Taxes and certain other debts you owe the

government

6c. Claims for death or personal injury while you were
intoxicated

6d. Other. Add ail other priority unsecured claims.
Write that amount here.

6e. Total. Add lines 6a through 6d.

"Total claims © Student loans

from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority
claims
6h. Debts to pension or profit-sharing plans, and other
similar debts

6i. Other. Add all other nonpriority unsecured claims.
Write that amount here.

6j. Total. Add lines 6f through 6i.

6b.

6c.

6h.

6i.

6j.

 

 

 

 

 

Total claan
$ 0.00
$ 0.00
$ 0.00
+s 0.00
$ 0.00
Total claim
$ 6266.00
$ 0.00
$ 0.00
+5 29137.92
$ 35403.92

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims

 

 

page 14

 
 

 

Case 19-17933 Doc1 Filed 06/11/19 Page 34 of 58

Fill in this information to identify your case:

Debtor CHENETTA FIELDS

First Name Middie Name

 

Debtor 2
(Spouse If filing} First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number . -
{if known) (J Check if this is an

amended filing

 

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired leases?
(J No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
@ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule AB: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

 

 

Person.or company with whom you have the contract or lease State what the contract or lease is for
an
STONEGATE OPERATING COMPANY LLC RENT
Name

4301 STONE GATE BOULEVARD
Number Street

 

 

 

 

 

ELKTON MD 21921
City State ZIP Code
Name

 

Number Street

 

City State ZIP Code

 

 

 

23

 

Name

 

Number Street

 

City State ZIP Code

 

 

 

24

 

 

Number Street

 

City State ZIP Code

 

Official Form 106G Schedule G: Executory Contracts and Unexpired Leases page 1

a
 

EEE IEEE ee

Case 19-17933 Doc1 Filed 06/11/19 Page 35 of 58

Fill in this information to identify your case:

Debtor 1 CHENETTA FIELDS

First Name Middle Name

Debtor 2
(Spouse, if filing) First Name Middte Name Last Name

United States Bankruptcy Court for the: DISTRICT OF MARYLAND

Case number
(tf known)

 

 

 

LJ Check if this is an
amended filing

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and

case number (if known). Answer every question.

 

1. Bo you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
id No

C] Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

W No. Goto line 3.
C) Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
CL) No

U) Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

 

 

Name of your spouse, former spouse, or lega! equivalent

 

Number Street

 

City State " ZIP Code

3. In Column 1, list all of your codebtors. Do not include your Spouse as a codebfor if your spouse is filing with you. List the person
shown in fine 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check ail schedules that apply:
3.1
OQ) Schedule D, line
Name —
Q) Schedule E/F, line
Number Street (J) Schedule G, line
City State ZIP Code
3.2
(J Schedule D, tine
Name
{3 Schedule E/F, line
Number Street () Schedule G, line
City State ZIP Code
3.3
() Schedule D, line
Name
CI Schedule E/F, line
Number Street CJ Schedule G, fine
City State ZIP Code
Official Form 106H Schedule H: Your Codebtors page 1

 

OO ee

 
 

 

IEEE SOS
Case 19-17933 Doc1 Filed 06/11/19 Page 36 of 58

Fill in this information to identify your case:

Debtor 1 CHENETTA FIELDS

First Name Middle Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: D ISTRICT OF MA RYLAND

Case number Check if this is:
(If known)
LJ An amended filing

QA supplement showing postpetition chapter 13
income as of the following date:

Official Form 1061 MMT DD? YYYY

Schedule I: Your Income 125

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not fiting jointly, and your spouse is living with you, include information about your spouse.
if you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

REE veccrive Employment

4. Fil in your employment :
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

If you have more than one job,

attach a separate page with
information about additional Employment status A Employed L) Employed
employers. ( Not employed C) Not employed

Include part-time, seasonal, or
self-employed work.

Occupation may include student
or homemaker, if it applies.

Occupation CUSTOMER SERVICE REP

Employer’s name DISCOVER

Employer's address 12 READS WAY
Number Street Number Street

 

 

 

NEWCASTLE DE 19720
City State ZIP Code City State ZIP Code

How long employed there? 5 MONTHS

Ean cv Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

 

For Debtor 1 For Debtor 2 or
non-filing spouse

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 2613.60 $
_ 3. Estimate and list monthly overtime pay. 3. +§ 0.00 + ¢
"4, Calculate gross income. Add kine 2 + line 3. 4. | $2613.60 $
Official Form 1061 Schedule I: Your Income page 1

0 ee

 

 
 

 

EERE EE EE EEE OL Ee

Case 19-17933 Doc1 Filed 06/11/19 Page 37 of 58

 

 

 

Debtor 1 CHENETTA FIELDS Case number (# krawn)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
-hon-filing spouse _
Gopy Hine 4 tere. eee ccc ceccececee co eeccnsceuvesevssvenaeseeransaneasesseeuenuteaneecese >4 $ 2613.60 $

 

5. Indicate whether you have the payroll deductions below:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5a. Tax, Medicare, and Social Security deductions Sa. $ 436.02 $
5b. Mandatory contributions for retirement plans 5b. § 0.00 $
5c. Voluntary contributions for retirement plans 5c. §$ 0.00 $
Sd. Required repayments of retirement fund loans Sd. § 0.00 $
5e. Insurance 5e. $ 64.04 $
5f. Domestic support obligations sf, | 6S 0.00 $
5g. Union dues 5g. $ 0.00 $
5h. Other deductions. Specify: 5h. +$ 326.64 +3
_ 6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e + 5f+5g+5h. 6. $ 826.70 $
_ 7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. § 1786.90 $
. 8. List all other income regularly received:
8a. Net income from rental property and from operating a business, 8a. $ 0.00 $
profession, or farm
Attach a statement for each property and business showing gross receipts, ordinary and
hecessary business expenses, and the total monthly net income.
8b, Interest and dividends $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent $ 271.00
regularly receive
Include alimony, spousal support, child support, maintenance, divorce settlement, and
property settlement.
8d. Unemployment compensation $ 0.00
8e. Social Security $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance that you
receive, such as food stamps or housing subsidies.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
$ 0.00 $
8g. Pension or retirement income $ 0.00 $
8h. Other monthly income.
Specify (Debtor 1): Specify (Debtor 2 or Non-Filing Spouse):
$ 0.00 3.
9. Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + Bh. $ 271.00 $
10. Calculate monthly income. Add line 7 + line 9. gs 2057.90 | +13 0.00;=}|3 2057.90
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other friends or
relatives. Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

Specify: DANIEL HAWKINS, WILLIAM FIELDS 11+ § 300.00

 

 

 

 

 

 

 

 

12. Add the amount in the last column of line 10 to the amount in fine 11. The resuit is the combined monthly income. 42 2357.90
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies . °
12. Do you expect an increase or decrease within the year after you file this form? rrontidy income
No.
LJ Yes. Explain:

Official Form 1061 Schedule I: Your Income page 2

 

 

 
 

 

Case 19-17933 Doc1 Filed 06/11/19 Page 38 of 58

Fill in this information to identify your case:

CHENETTA FIELDS

First Name Middie Name Check if this is:

Debtor 1

 

Debtor 2 i
(Spouse, if filing) First Name Midde Name Last Name Q) An amended filing

. a.
United States Bankruptcy Court forthe: DISTRICT OF MARYLAND CI A supplement showing postpetition chapter 13

expenses as of the following date:

 

Case number —_—_—
{if known) MM / DD/ YYYY

 

 

 

Official Form 106J
Schedule J: Your Expenses 12415
Be as complete and accurate as possible. if two married peopie are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

ire ae Describe Your Household

1. Is this a joint case?

WY No. Go to line 2.
QO) Yes. Does Debtor 2 live in a separate household?

(2 No
LJ Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

 

2. Do you have dependents? 2 No oo
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor 1 and © Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent.......000...... eu. O
Do not state the dependents’ CHILD 19 w No
names. Yes
LJ No
0) Yes
CJ No
C) Yes
LJ No
C] Yes
L} No
CL} Yes
3. Do your expenses include W No
expenses of people other than

__ Yourself and your dependents? 4 Yes _

 

 

ie: s Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report

expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the value of

 

such assistance and have included it on Schedule f: Your income (Official Form 1061) Your expenses

4. The rental or home ownership expenses for your residence. Include first mortgage payments and $ 1330.00
any rent for the ground or lot. 4. —
If not included in line 4:
4a. Real estate taxes 4a. § 0.00
4b. Property, homeowner's, or renter's insurance 4b.  §$ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00
4d. Homeowner's association or condominium dues 4d. §$ 0.00

Official Form 106J Schedule J: Your Expenses page 1

 

 
 

Case 19-17933 Doc 1

CHENETTA FIELDS

 

 

 

 

 

 

 

 

Case number (¢# known)

Debtor 1
First Name Middle Name Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:
6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, internet, satellite, and cable services
6d. Other. Specify:
7. Food and housekeeping supplies
8. Childcare and children’s education costs
9. Clothing, laundry, and dry cleaning
10. Personal care products and services
11. Medical and dental expenses
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, magazines, and books
14. Charitable contributions and religious donations
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance
15b. Health insurance
15c. Vehicle insurance
15d. Other insurance. Specify, RENTERS.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
17. Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule |, Your Income (Official Form 106)).
19. Other payments you make to support others who do not live with you.
Specify:
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule & Your Income.

Official Form 106J

20a. Mortgages on other property

20b. Real estate taxes

20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses

20e. Homeowner's association or condominium dues

Schedule J: Your Expenses

 

 

Filed 06/11/19 Page 39 of 58

10.
11.

12.
13.

14,

15a.
15b.
15e.
15d.

16.

17a.
17b.
tic.

17d.

18.

19.

20a.

20b.

20d.

 

 

 

 

 

 

Your expenses

$ 0.00
$ 275.00
$ 0.00
$ 100.00
$ 0.00
$ 180.00
$ 0.00
$ 40.00
$ 200.00
$ 0.00
$ 100.00
$ 0.00
$00
$ 0.00
$ 20.00
§ 0.00
$ 20.00
$ 0.00
$

$

$

$

$ 0.00
$ 0.00

 

$ 0.00

$ 0.00
$0.00
0.00

0.00

page 2
 

 

ES TCC E=K=KK=K=€ Oe

Case 19-17933 Doc1 Filed 06/11/19 Page 40 of 58

 

 

 

 

Debtor 1 CHENETTA FIELDS Case number (¢ known)
First Name Middle Name Last Name
21. Other. Specify: SISTER'S CAR. 21. +5 650.00
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 2a. | ¢ 2915.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. $ 2915.00

 

 

 

23. Calculate your monthly net income.

 

 

2357.90
23a. Copy line 12 (your combined monthly income) from Schedule I. 23a. §
23b. Copy your monthly expenses from line 22c above. 23b. § 2915.00
23c. Subtract your monthly expenses from your monthly income.
. . $ -557.10
The result is your monthly net income. 23c.

 

 

 

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car joan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

Wi No.

Les. — Explain here:

Official Form 106J Schedule J: Your Expenses page 3

 
 

Case 19-17933 Doc1 Filed 06/11/19 Page 41 of 58

Fill in this information to identify your case:

Debtor 1 CHENETTA FIELDS

First Name Middle Name Last Name

 

Debtor 2
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: DISTR ICT OF MARYLAND

Case number

 

 

   
 

 

 

 

 

“en 5.5, BAN
GISTRICT CQ) Check if this is an
BALTISOne amended filing
Official Form 106Dec
Declaration About an Individual Debtor’s Schedules 41245

 

Hf two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
id No

CJ Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | deciare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

“

xAhsoartte Jun bdo x

Signature of Debtor 1 Signature of Debtor 2

vad IO RO\A Date

MM/ DO / YYYY MM/ DD / YYYY

 

 

 

 

Official Form 106Dec Declaration About an individual Debtor’s Schedules

 
 

Case 19-17933 Doc1 Filed06/11/19 Page 42 of 58

Fill in this information to identify your case:

 

Debtor 1 CHENETTA FIELDS

First Name Middle Name

Debtor 2 cise t mae Ms é
(Spouse, if filing) First Name Middle Name Last Name aatg Eee t bo at te be

United States Bankruptcy Court for the: D ISTRICT OF MARYLAND

Case number
{if known)

 

  

 

LJ Check if this is an
amended filing

 

 

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

} part +: ES Details About Your Marital Status and Where You Lived Before

1. What is your current marital status?

() Married
{4 Not married

' 2. During the last 3 years, have you lived anywhere other than where you live now?
LJ No

id Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1: Dates Debtor 1. Debtor 2: Dates Debtor 2
lived there lived there
UJ Same as Debtor 1 OQ Same as Debtor 1
19 BUTTON BUSH CT From 2017 From
Number Street To 20 1 g Number Street To
ELKTON MD 21921 |
City State ZIP Code City State ZIP Code :
L] Same as Debtor 1 L] same as Debtor 1
107 BUTTON WOODS RD From 2015 From
Numbei Street Number Street —
ui r ree To ju f To
ELKTON MD 21921
City State ZIP Code City State ZIP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

4 No

L) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

Ez Explain the Sources of Your income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

Case 19-17933 Doc1 Filed 06/11/19 Page 43 of 58

CHENETTA FIELDS

First Name Middle Name

Debtor 1 Case number (known),

 

Last Name

 

4, Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, fist it only once under Debtor 1.

C2 No
WA Yes. Fill in the details.

Sources of income

Gross income

Sources of income

Gross income

Check all that apply. (before deductions and = Check ail that apply. (before deductions and
exclusions) exclusions)
o a Wages, commissions, C) Wages, commissions,
From January 1 of current year until bonuses, tips $ 12473.94 bonuses, tips $
the date you filed for bankruptcy: , OT
Wa Operating a business C) Operating a business
- ui Wages, commissions, Wages, commissions,
For last calendar year: bonuses, tips $ 33731 bonuses, tips $
(January 1 to December 31, 2018 ) led Operating a business LJ Operating a business
For the cafendar year before that: a Wages, commissions, Q) Wages, commissions,
. bonuses, tips $ 24992 bonuses, tips $

(January 1 to December 31, 2017 ) Wi operating a business

a Operating a business

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of ofher income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, fist it only once under Debtor 1.

Official Form 107

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

C) No
li Yes. Fill in the details.

‘Debtor 4

Sources of income

Gross income from

Sources of income

Gross income from

Describe below. each source Describe below. each source
(before deductions and (before deductions and
exclusions) exclusions)
. SUPPO .
From January 1 of current year until FAMILY AT $4355.00
the date you filed for bankruptcy: $
For last calendar year: FAMILY SUPPORT 3252.00 $

 

(January 1 to December 31, 2018 )

 

YYYY

 

For the calendar year before that: FAMILY SUPPORT

3252.00

 

(January 1 to December 31, 2017 )
YYYY

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 2
 

Case 19-17933 Doc1 Filed 06/11/19 Page 44 of 58

Debtor 1 CHENETTIA FIELDS Case number (known),

 

First Name Middle Name Last Name

List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
LI] No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”
During the 90 days before you filed for bankruptcy, did you pay any creditor a tota! of $6,825* or more?

CL] No. Go to line 7.

O) Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as
child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

* Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

4 Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

LJ No. Go to line 7.

4 Yes. List below each creditor te whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attomey for this bankruptcy case.

 

 

Dates of Total amount paid Amount you stili owe Was this payment for...

payment
CREDITACPT 05/24/201! 5 847.01 s 8834.64 non
Creditors Name gage

CL} car
25505 W 12 MILE RD
Number Street . LL} credit card
‘ Loan repayment

 

Ul Suppliers or vendors

 

 

 

SOUTHFIELD MI 48034 g
City State ZIP Code Other
$ $ LD Mortgage
Creditors Name
C) Car
) credit card

 

Number Street
L] Loan repayment

 

| Suppliers or vendors

 

 

 

 

City 3p LJ other
$ $ Q Mortgage
Creditors Name
Lj Car
I credit card

Number Street
QQ Loan repayment

 

) Suppliers or vendors
{) Other

 

City State ZIP Code

 

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3
 

Case 19-17933 Doc1 Filed 06/11/19 Page 45 of 58

Debtor 1 CHENETTA FIELDS

Case number (known)
First Name. Middie Name Last Name

 

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include yout relatives; any general partners; relatives of any generat partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

4 no

C} Yes. List all payments to an insider.

 

 

 

 

 

Dates of Total amount Amount you still, Reason for this payment
payment paid owe
$ $
insider's Name
Number = Street
City State ZIP Code
$ $
Inskiers Name

 

 

Number Street

 

 

City State ZIP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

A No

LJ Yes. List all payments that benefited an insider.

 

 

 

 

 

Dates of Total amount Amount you still. Reason for this payment
payment paid owe Include creditor's name
- $ $
insider's Name
Number Street
City State ZIP Code
$ $

 

insider's Name

 

Number Street

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
 

Case 19-17933 Doc1 Filed 06/11/19 Page 46 of 58

Debtor 4 CHENETTA FIELDS Case number (known,

First Name Middle Name Last Name

 

Identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List afl such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

A No

L) Yes. Fill in the details.

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case title Court Name Q) Pending
CL} on appeal
pp
Number Street ( Concluded
Case number
City State ZIP Code
Case title Court Name Q Pending
in appeal
Uo ppeal
Number Street LY Concluded
Case number
City State ZIP Code

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

LJ No. Go to line 11.
@ Yes. Fill in the information below.

 

 

 

 

 

Describe the property Date Value of the property
PAYCHECK STILL BEING GARNISHED
04/01/2019 g¢ 180

Creditors Name
25505 WEST 12 MILE ROAD
Number Street Explain what happened

LJ Property was repossessed.

L) Property was foreclosed.
SOUTHFIELD _Mi_ 48034 ~—-& Property was gamished.
City State ZIP Code i) Property was attached, seized, or levied.

Describe the property Date Value of the property

$

Creditors Name

 

 

Number Street
Explain what happened

 

Property was repossessed.
Property was forectosed.

Property was garnished.
Property was attached, seized, or levied.

 

City State ZIP Code

Oooo

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 

 
 

 

 

Case 19-17933 Doc1 Filed 06/11/19 Page 47 of 58

Debtor 1 CHENETTA FIELDS Case number utknowny

First Name Middle Name Last Name

 

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

A No

LJ Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Number Street
City State ZIP Code Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

W No
U) Yes

List Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

W No
I) Yes. Fill in the details for each gift.

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
3
Person to Whom You Gave the Gift
$
Number Street
City State ZIP Code
Person’s reiationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
$
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
 

Case 19-17933 Doc1 Filed06/11/19 Page 48 of 58

Debtor 4 CHENETTA FIELDS

Case number (i known)
First Name Middle Name Last Name

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

W No

(I Yes. Fill in the details for each gift or contribution.

 

 

Gifts or contributions to charities Describe what you contributed Date you Vatue
that total more than $600 contributed
_ $
Charity’s Name
$

 

 

 

Number Street

 

City State ZIP Code

List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you fited for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?
W No

C} Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred loss lost
Include the amount that insurance has paid. List pending insurance

claims on fine 33 of Schedtle A/B: Property.

List Certain Payments or Transfers

| 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
: you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

4 No
C2 Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment :
transfer was
Person Who Was Paid made
Number Street $
$

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You :

 

Official Form 107 Statement of Financial Affairs for Individuals Fiting for Bankruptcy page 7

 

 
 

Case 19-17933 Doc1 Filed 06/11/19 Page 49 of 58

 

 

 

 

 

Debtor 1 CHENETTA FIELDS Case number (i known)
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of
: transfer was made payment
Person Who Was Paid
$
Number Street
$

 

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deai with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

LJ Yes. Fill in the details.

 

 

 

 

 

 

Description and value of any property transferred Date payment or |§ Amount of payment
transfer was
made
Person Who Was Paid
$
Number Street
$
City State ZIP Code

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

No

Cl Yes. Fill in the details.

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person's relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZIP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 
 

 

 

Case 19-17933 Doc1 Filed 06/11/19 Page 50 of 58

Debtor 1 CHENETTA FIELDS Case number (i known)

First Name Middle Name Last Name

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settied trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

a No
( Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

Name of trust

 

 

List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
: closed, sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

a No
C) Yes. Fill in the details.

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, _ closing or transfer
or transferred
Name of Financial Institution
XXXX~ CQ checking $
Number Street OI savings

QO Money market

 

Q Brokerage

 

 

 

 

 

City State ZIP Code 0 other
XXXX— QO Checking $
Name of Financial institution —_—_———— —_—_—_—_—_——
O Savings
Number Street O Money market
Q Brokerage
) Other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
: securities, cash, or other valuables?
W@W No

1 Yes. Fill in the details.

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you stil!
have it?
OQ) No
Name of Financial Institution Name C1 Yes
Number Street Number Street
City State ZIP Code

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

 

 
 

 

Case 19-17933 Doc1 Filed06/11/19 Page 51 of 58

Debtor 41 CHENETTA FIELDS Case number (irtrown)

First Name Middle Name Last Name

 

 

22.Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
| Wino
CI Yes. Fill in the details.

 

 

Who elise has or had access to it? Describe the contents Do you still
have it?
' ONo
j Name of Storage Facility Name Ol yes
: Number Street Number Street

 

CityState ZIP Code

 

City State ZIP Code

re aa identify Property You Hold or Control for Someone Elise

 

23. Do you hoid or control any property that someone else owns? Include any property you borrowed from, are storing for,
or hold in trust for someone.
a No
C1 Yes. Fill in the details.
Where is the property? Describe the property Value

 

Owner’s Name $

 

 

Number Street

 

 

 

 

City State ZIP Code

 

For the purpose of Part 10, the following definitions apply:

« Environmental law means any federal, state, or local statute or regulation conceming pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

« Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you may be liable or potentially fiable under or in violation of an environmental law?

@ No

LI Yes. Fill in the details.

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Governmental unit
Number Street Number Street
City State ZIP Code

 

 

City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 

 

 
 

 

Case 19-17933 Doc1 Filed 06/11/19 Page 52 of 58

Debtor?  CHENETTA FIELDS

First Name Middle Name Last Name

Case number (if known}

26. Have you notified any governmental unit of any release of hazardous material?

@ No

C) Yes. Fill in the details.

 

 

 

 

Governmental unit Environmental law, if you know it Date of notice
Name of site Govemmental unit
Number Street Number Street
City State ZIP Code

 

City State ZIP Code ;

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

W No

CI Yes. Fill in the details.

 

 

 

 

 

Court or agency , Nature of the case Status of the
. case
Case titte
Court Name Ql Pending
Ol on appeal
Number Street Ol c luded
Case number City State ZIP Code

Eu Give Detalis About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OD Asole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
CO A member of a limited liability company (LLC) or limited liability partnership (LLP)

Oa partner in a partnership
CD An officer, director, or managing executive of a corporation

CD An owner of at least 5% of the voting or equity securities of a corporation

@ No. None of the above applies. Go to Part 12.

L) Yes. Check all that apply above and fill in the details below for each business.

Describe the nature of the business

 

Business Name

 

Number Street
Name of accountant or bookkeeper

 

 

City State ZIP Code
Describe the nature of the business

 

Business Name

 

 

 

Employer identification number
Do not include Social Security number or ITIN.

FIN;
Dates business existed
From To i

Employer identification number
Do not include Social Security number or ITIN.

EIN: ss -
Number Street
Name of accountant or bookkeeper Dates business existed
From _ ss sé
City State ZIP Code
Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

 
 

 

Case 19-17933 Doc1 Filed06/11/19 Page 53 of 58

Debtor 1 CHENETTA FI ELDS Case number (i known)__

First Name Middle Name Last Name

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the business

 

Business Name

EIN: -

 

Number Street Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZIP Code

: 28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions, creditors, or other parties.

YW No

L) Yes. Fill in the detaits below.

Date issued

 

Name MMIDDIYYYY _

 

Number Street

 

 

City State ZIP Code

Zimrie Sign Below

 

 

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

¥0\ conse tustdo x

Signature of Debtor 1 Signature of Debtor 2

Date (o7 {O- BAA Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

A no

CQ Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

WJ No

CI Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Dectaration, and Signature (Official Form 119).

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12

 
 

Case 19-17933 Doc1 Filed 06/11/19 Page 54 of 58

 

DISTRICT OF MARYLAND Ae
IN THE UNITED STATES BANKRUPTCY county Fo RHE * 2

 

IN RE:

 

CHENETTA FIELDS

)
)
) Case No.
)
Debtor. )

Chapter 7
VERIFICATION OF MATRIX

The above named debtor hereby verifies that the attached List of Creditors is true
and correct to the best of his/her/their knowledge.

Date_Olo- \O- Aoi Nas nastte. “tusddy

Debtor Signature

 
 

Case 19-17933 Doc 1

Ashro
3650 Milwaukee St
Madison, WI! 53714

Avila Credit
9815 South Monroe Street
Sandy, UT 84070

Capital One
11013 W Broad St
Glen Allen, VA 23060

Creditacpt
25505 W 12 Mile Rd
Southfield, Ml 48034

Condor Securitization Trust
P O Box 503430
San Diego, CA 92150

Credit Collection Services
2 Wells Ave
Newton, MA 02459

Department Of Education Nelnet
3015 S Parker Rd Suite 400
Aurora, CO 80014

Filed 06/11/19 Page 55 of 58

 
 

Case 19-17933 Doc 1

Dress Barn Capitol One
P O Box 30258
Salt Lake City, UT 84130-0258

Especially Yours Paula Young Keystone Law Lic
2006 Swede Road
Norristown, PA 19401

Express Care Of Bel Air
1505 East Churchville Road
Bel Air, MD 21014

Jefferson Capital Systems Lic
P O Box 772813
Chicago, IL 60677-2813

Kohls Capone
Po Box 3115
Milwaukee, WI 53201

Loanatlast Com
P O Box 1193
Lac Du Flambeau, WI 54538

Merrick Bk
10705 S Jordan Gateway Suite 200
South Jordan, UT 84095

Filed 06/11/19 Page 56 of 58
 

Case 19-17933 Doc 1

Mason Shoe Company Rmcb
P O Box 1235
Elmsford, NY 10523

Midland Credit Management
P O Box 939069
San Diego, CA 92193

Nationwide Ccs
725 Canton Street
Norwood, MA 02062

Open Mri Of Elkton Proco
P O Box 2462
Ashton, PA 19014-0462

Portfolio Recovery Associates Lic
120 Corporate Bivd
Norfolk, VA 23502

Progressive Leasing LIc
256 W Data Drive
Draper Drive, UT 84020

Syncb Walmar
Po Box 965024
Orlando, FL 32896

Filed 06/11/19 Page 57 of 58

 
Case 19-17933 Doc1 Filed06/11/19 Page 58 of 58

Stoneberry Professional Recovery Consultants
2700 Meridian Parkway
Durham, NC 27713

Stonegate Operating Company Lic
4301 Stone Gate Boulevard
Elkton, MD 21921

Verizon Wireless Pinnacle Credit Services
50 W Liberty Street
Reno, CA 89501

 

 
